•

            Case 2:18-cv-01645-JHS Document 11-1 Filed 07/31/18 Page 1 of 1



                           IN THE UNITEO STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    GIOVANNI REID,                                                 CIVIL ACTION
                           Petitioner,

                   v.

    PHILA D.A. 'S OFFICE, et al.                                   NO. 18-1645
                      Respondents.

                                                 ORDER

           AND NOW, this                        day of fYt>VECf\'\.6, ER      , 2018, upon careful and
    independent consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

    § 2254, and after review of the Report and Recommendation of United States Magistrate Judge

    Lynne A. Sitarski, IT IS ORDERED that:

                   1.      The Report and Recommendation is APPROVED and ADOPTED.

                   2.      Petitioner's Motion for Stay (ECF No. 6) is GRANTED.

                   3.  The petition for writ of habeas corpus is STA YED and held in
                   ABEYANCE while Petitioner litigates his direct appeal in the state courts.

                   4.      Petitioner shall notify the District Court within thirty days of the
                   conclusion of the state court proceedings. At that time, Petitioner shall provide a
                   written status report detailing the conclusion of his state court proceedings, and
                   include a copy of the relevant state court disposition. Petitioner shall inform the
                   District Court whether the state court proceedings impacted his habeas petition in
                   anyway.

                   5.      Should Petitioner wish to extend the stay while he litigates a PCRA
                   petition in state court, he shall provide further justification that extending the stay
                   is appropriate.


                                                           BY THE COURT:
